DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-21 in the reply filed on 05 May 2021 is acknowledged.
Claims 22-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 May 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 11-12, recites the limitation “within 10% of a respective concentration of each of the two alkali metal oxides in the central composition.”  The claim is unclear as to the 2O could be 1 to 21 mol% if based upon the glass as a whole, or it could be 9.9 to 12.1 mol% Na2O if based upon the percentage of the concentration of the alkali metal.
Claim 2 is indefinite for the same reason.
Moreover, claims 1 and 2 do not define whether the percentage is in weight percent or mole percent.
Claims 3-6 are rejected for failing to correct the deficiencies of claim 1.
For purpose of examination, claims 1 and 2 have been interpreted to mean that the concentration is within 10 or 5 mole or atomic percent based upon the concentration of the alkali metal oxide.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saunders et al. (US 3,433,611).
As to claims 1, 5 and 6, example II of Saunders et al. is a glass article having a thickness of 1/10” (2.54 mm).  See example II and col. 4, lines 70-75.  The glass of example II inherently Id.
	From figure 1 and column 5, lines 30-35, the examiner calculates the following characteristics of the glass of example II:


Example II
Potassium DOL
24 µm
3 * DOL
72 µm
Sodium concentration in middle (moles/100g) (See col. 5, lines 30-35)
0.35
Range of sodium concentration within 10% of middle sodium  concentration (moles/100g)
0.325 - 0.39
Sodium concentration at 3*DOL (72 µm) (moles/100g)
0.39
Lithium concentration in middle (moles/100g) (See col. 5, lines 30-35)
0.31
Range of lithium concentration within 10% of middle lithium concentration (moles/100g)
0.28-0.34
Lithium concentration at 3*DOL (72 µm) (moles/100g)
0.28


Thus, the sodium and lithium concentration at about three times DOL are within 10% of the sodium and lithium concentration at the center of the glass.
	As to claim 3, the glass composition employed in example II is an alkali aluminosilicate or alkali containing phosphosilicate.  See col. 4, lines 15-22 and 70.
	As to claim 4, figure 1 Saunders implies that the center of the composition of example II contains 0% potassium.  The skilled artisan would not expect the potassium concentration to Id.
	As to claims 7, 8, 11, 14, 15 and 18, example II of Saunders et al. is a glass article having a thickness of 1/10” (2.54 mm).  See example II and col. 4, lines 70-75.  The glass of example II inherently has a central composition containing lithium and sodium.  See col. 4, lines 15-22 and 70.  The glass article has a non-zero concentration of sodium and lithium on the surface.  See figure 1.  Potassium is ion exchanged into the article (and will inherently form potassium oxide) such that potassium has a non-zero concentration at the surface and penetrates to a depth of layer (DOL).  Id.  Figure 2 of Saunders et al. shows that example II has a stress profile with a spike and tail region.
From figure 2, the examiner calculates the following stress profile characteristics of the glass of example II.  Pressure was converted to MPa from psi:

Example II
t
2540 µm
0.00625*t
16 µm
Stress at 0.00625*t
170 MPa
0.025*t
64 µ
Stress at 0.025*t
74 MPa
0.13*t
330 µm
DOC
210 µm
Stress at 10 µm
~340 MPa
Stress at 15 µm
170 MPa


	Thus, the glass article of example II has a first compressive stress at 0.00625*t of at least 150 MPa, and a second compressive stress of greater than or equal at about 0.025*t of about 120 MPa.  And, the glass article of example II has a first compressive stress at about 10 micrometers about 0.13*t.
As to claims 9 and 16, the glass composition employed in example II is an alkali aluminosilicate or alkali containing phosphosilicate.  See col. 4, lines 15-22 and 70.
	As to claims 10 and 17, figure 1 Saunders implies that the center of the composition of example II contains 0% potassium.  The skilled artisan would not expect the potassium concentration to inexplicably increase in the middle of the glass when the glass is subjected to ion exchange in accordance with the process of Saunders et al., and the base glass composition of Saunders et al. does not contain potassium.  Id.
	As to claim 13, the examiner estimates that the slope of the spike in figure 2 is about 20 MPa/µm.
	As to claim 19, Table II, column 5, shows that the glass article contains about 68% by weight potassium at 3.1 µm based upon the total amount of alkali metals.  At 3.1 µm, the glass contains 10.8 wt% potassium, 3.8 wt% sodium and + 1.32 wt% lithium, which corresponds to approximately 68 wt% potassium.  See table II, col. 5.
	As to claim 20, Table II, column 5, shows that the glass article contains about 7% by weight potassium at 19.2 µm based upon the total amount of alkali metals.  At 19.2 µm, the glass contains 0.79 wt% potassium, 8.9 wt% sodium and + 1.82 wt% lithium, which corresponds to approximately 7 wt% potassium.  The trend line indicates that the glass will inherently possess more than 0.3 wt% potassium at 20 µm.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Saunders et al. (US 3,433,611) as applied to claim 1 above, and further in view of Gross et al. (US 2017/0295657).
Saunders et al. anticipates claim 1 for the reasons recited above.  Saunders et al. fails to disclose that the glass may be incorporated into a consumer electronic product in accordance with the limitations of instant claim 21.
Gross et al. teaches that a glass based article including a compressive stress spike and tail provide improvements in scratch performance, and can be incorporated into a housing or cover glass.  See paragraphs [0238] and [0340].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have incorporated the glass of Saunders et al. into a housing or cover glass of an electronic component because glasses with spike and tail compressive stress profile offer improvements in scratch performance.

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376.  The examiner can normally be reached on Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/David Sample/Primary Examiner, Art Unit 1784